NIMMONS, Judge.
Davis was convicted of armed robbery and attempted first degree murder. He appeals from judgments and sentences en*1095tered thereon. He claims that the separately-charge robbery was the underlying offense included within the attempted murder count and that, since the attempted murder count was charged under the felony murder theory, the constitutional prohibition against double jeopardy was thereby violated. Inasmuch as the robbery charged was an armed robbery, the underlying offense in the attempted felony murder charge (simple robbery) was not the same crime. We have recently so held in Williams v. State, 466 So.2d 1246 (Fla. 1st DCA 1985) (opinion on rehearing), a decision which is controlling in the instant case.
AFFIRMED.
ERVIN, C.J., and SMITH, J., concur.